DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Application Status
Amended claim 1-7, 9, 11, 14-17 and 19-24 are under examination.
Claim 8, 10, 12-13 and 18 are cancelled. 
Claim 1-7, 9, 11, 14-17 and 19-24 are rejected. 

Withdrawn Rejections
The 35 U.S.C. 103 rejections over claim 1-7, 9, 11, 13-17 and 19-24 as being unpatentable over Yoshioka et al. (JP 08-051960 A, Machine Translation, English is provided) and in view of Barr et al. (EP 0 416 782 A1) as evidenced by Advances in Food and Nutrition Research, Volume 65 (Ref. W, pg. 506) have been withdrawn in light of Applicant’s amendment to claim 1 and 21, with new limitation of “…the seafood product is a fish meat in the form of flake, shred, chunk or steak and containing no ground meat…”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-7, 9, 11, 14-17 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claim 1 and 21 to recite new limitation of “…the seafood product is a fish meat in the form of flake, shred, chunk or steak and containing no ground meat…”, however the specification as originally filed does not support the new limitation of “…containing no ground meat…” hence the new limitation of “…containing no ground meat…” is new matter. Applicant is required to remove new matter in response to this office action.





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 14, 15, 19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2016/0058059) as evidenced by Advances in Food and Nutrition Research, Volume 65 (pg. 506)
Regarding claim 1, 3, 4, 5, 6, 7, 15, 19, and 24, Park et al. (Park) discloses enriched fish in form of fillets or steaks supplemented with calcium (‘059, [0002], [0013], [0015]) (calcium enriched seafood product). Park discloses fish in the form of steak, wherein the steak contains no ground meat (‘059, [0015]); and soaked in a marinade (filling medium) comprising water (‘059, [0022]) and fish bone powder containing the calcium (‘059, [0017]). The marinade (filling medium) comprising the water (filling medium) (‘059, [0022]) and fish bone powder containing the calcium (‘059, [0017]) is considered to preserve the fish, steak. The fish bone powder containing the calcium (‘059, [0017]) with an average particle size in a range of 20-25 um, which is in range with the cited range of claim 1 and claim 19. In one embodiment, Park discloses the fish bone powder containing the calcium (calcium supplement) in an amount of 4% wt. (‘059, [0042]) which is in range with the cited range. With respect to claim 4, 5, 6 and 24, the limitation in these claims do not bare patentable distinction from claimed component, calcium in the claimed product; since Park clearly teaches calcium, and the source of the calcium does not bare patentable distinction for Park’s calcium. With respect to claim 3 and 7, Park’s fish bone comprising the calcium is calcium phosphate as evidenced by Ref. W (pg. 506). With respect to claim 14 and 15, Park discloses the fish in form comprising fish fillet wherein the fish fillet encompass fish flakes. Park discloses the fish fillet comprising from tuna or salmon (‘049, [0045]) in the marinade (brine) comprising salt, NaCl and water (‘059, [0022]).
Regarding claim 2, Park discloses the enriched fish (calcium enriched seafood product) is a frozen fish product (‘059, [0045]). 
Regarding claim 9, Park discloses the enriched fish (calcium enriched seafood product) with same cited ingredients and amounts as in claim 1. As Park uses like ingredients in a like manner as claimed; it would therefore be expected that Park’s enriched fish will have the same characteristics claimed, particularly improved qualities including taste, texture and water holding capacity compared to a non-calcium enriched seafood product, absent a showing of unexpected results. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 16, 17, 20, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0058059) as evidenced by Advances in Food and Nutrition Research, Volume 65 (pg. 506).
Regarding claim 11, Park discloses the enriched fish (calcium enriched seafood product) has an increased weight of higher than 4% after the fish bone powder containing the calcium (calcium supplement) (‘059, [0043]), which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 16, Park discloses the fish in form comprising fish fillet wherein the fish fillet encompass fish flakes. Park discloses the fish fillet comprising from tuna (‘049, [0045]). However, Park does not disclose the tuna from the cited species. However it is well known tuna species, including Ship Jack, Yellow Fin, Albacore and Big Eye are well known as commercially available tuna for consumption; it would have been obvious to one of ordinary skill in the art to be motivated to use known commercially tuna species, including Skip Jack, Yellow Fin, Albacore and Big Eye, including the cited ingredients as a matter of taste preference in Park’s enriched fish product.  
Regarding claim 17, Park does not explicitly disclose the enriched fish product (calcium enriched seafood product/frozen fish product) packaged in pouches. However, it would have been obvious to one of ordinary skill in the art to be motivate to pack Park’s enriched fish product, frozen fillets in pouches as a matter of ease storage in a freezer for a consumer.  
Regarding claim 20, Park’s fish bone powder containing the calcium (‘059, [0017]) with an average particle size in a range of 20-25 um. Park does not disclose the particle size is at 10 microns, however it would have been obvious to one of ordinary skill in the art to reduce Park’s fish bone powder to a desired particle sizes including 10 microns for a desirable even distribution of the calcium supplement to Park’s enriched fish product. 
Regarding claim 21 and 22, Park discloses enriched fish in form of fillets or steaks supplemented with calcium (‘059, [0002], [0013], [0015]) (calcium enriched seafood product). Park discloses fish in the form of steak, wherein the steak contains no ground meat (‘059, [0015]); and soaked in a marinade (filling medium) comprising water (‘059, [0022]) and fish bone powder containing the calcium (‘059, [0017]). The marinade (filling medium) comprising the water (filling medium) (‘059, [0022]) and fish bone powder containing the calcium (‘059, [0017]) is considered to preserve the fish, steak. With respect to claim 22, the fish bone powder containing the calcium (‘059, [0017]) with an average particle size in a range of 20-25 um, which is in range with the cited range in claim 22. In one embodiment, Park discloses the fish bone powder containing the calcium (calcium supplement) in an amount of 4% wt. (‘059, [0042]). Park does not disclose the cited range of fish bone powder containing the calcium (calcium supplement). However, it would have been obvious to one of ordinary skill in the art to adjust the amount of fish bone powder containing the calcium in Park’s enriched fish product for a desired level of calcium supplement for known health benefits. 
With respect to the limitation of “…wherein the calcium supplement is a fish bone powder selected from the group consisting of tune bone powder, salmon powder and trout bone powder…”, the limitation in these claims do not bare patentable distinction from claimed component, calcium in the claimed product; since Park clearly teaches calcium, and the source of the calcium does not bare patentable distinction for Yoshioka’s calcium.
Regarding claim 23, it would have been obvious to one of ordinary skill in the art to be motivated to adjust the amount of fish bone paste (additional calcium supplement) in Park’s enriched fish product to provide a desired amount of calcium for known health benefits. Yoshioka’s fish bone comprising the calcium is calcium phosphate as evidenced by Advances in Food and Nutrition Research, Volume 65 (pg. 506) and is expected to meet the cited amounts.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 11, 14-17 and 19-24 have been considered but are moot because the new ground of rejection does not rely on the combined reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 35 U.S.C. 103 rejections over claim 1-7, 9, 11, 13-17 and 19-24 as being unpatentable over Yoshioka et al. (JP 08-051960 A, Machine Translation, English is provided) and in view of Barr et al. (EP 0 416 782 A1) as evidenced by Advances in Food and Nutrition Research, Volume 65 (Ref. W, pg. 506) have been withdrawn in light of Applicant’s amendment to claim 1 and 21, with new limitation of “…the seafood product is a fish meat in the form of flake, shred, chunk or steak and containing no ground meat…”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792